Case 2:20-cv-01740-WBV-DMD Document 3-4 Filed 06/16/20 Page 1 of 17
Case 2:20-cv-01740-WBV-DMD Document 3-4 Filed 06/16/20 Page 2 of 17
Case 2:20-cv-01740-WBV-DMD Document 3-4 Filed 06/16/20 Page 3 of 17
Case 2:20-cv-01740-WBV-DMD Document 3-4 Filed 06/16/20 Page 4 of 17




            EXHIBIT A
 URGENT:  COVID-19
       Case            ECONOMIC
            2:20-cv-01740-WBV-DMD   AUTOMOTIVE
                                  Document             STIMULUS
                                           3-4 Filed 06/16/20        PROGRAM
                                                              Page 5 of 17
RELIEF FUNDS AVAILABLE • ALL PAYMENTS DEFERRED FOR 120 DAYS

           Eligible Dates:
     March 27th thru
     April 5th, 2020
                                                                        COVID-19 STIMULUS (INDIVIDUAL)
                                                                         NOTICE NO. FB02-021225-096781


  DATE:			03/25/20
  NOTICE NO:		FB02-021225-096781
  ACCOUNT TYPE:		 COVID-19 STIMULUS (INDIVIDUAL)
  DESCRIPTION:		  URGENT NOTICE - READ IMMEDIATELY



  Dear Florida residents,

  A special COVID-19 Economic Automotive Stimulus Program with relief funds and other incentives will
  be held at 5925 SW 20th St., Bushnell, FL 33513, across the street from                  , March 27th thru April
  5th, 2020. This program has been established to help local residents purchase automobiles with 120 days until first
  payment during these challenging times with special discounts, credit and finance opportunities to drastically reduce
  your out-of-pocket costs.

  At the specified relief headquarters, the following incentives may be available to ALL residents of Bushnell, FL:

  • 0% A.P.R. financing for 60 months. A variety of vehicles (cars, trucks, SUVs, etc.) will have 0% A.P.R. financing
  available with little to no money down. (1)
  • All payments will be deferred for 120 days. Do not make a car payment for 120 days/4 months. (2)
  • Receive a $100                Gift Card with every vehicle purchase. Extra funds to be used for any other needs
  you may have during this time. (3)
  • Thousands in Relief Funds with this notice. Receive additional discounts on your vehicle purchase – check the
  enclosed documentation for your funds.

You must claim these stimulus incentives at your designated temporary 10-day site: 5925 SW 20th St., Bushnell, FL
33513, across the street from        . Bring this notice to collect all of these program benefits toward your vehicle purchase.

Please bring this notice to your designated local headquarters:

5925 SW 20th St.
Bushnell, FL 33513
Across the street from                                                   !
                                                                     MAP OF TEMPORARY 10-DAY RELIEF SITE:
Eligible dates: March 27th thru April 5th, 2020
Monday–Saturday:
9:00am until all attendees have been assisted.
Sunday:
11:00am until all attendees have been assisted.
Look for the set-up tents and speak to an event
representative upon your arrival.
     URGENT:  COVID-19
           Case            ECONOMIC
                2:20-cv-01740-WBV-DMD   AUTOMOTIVE
                                      Document             STIMULUS
                                               3-4 Filed 06/16/20        PROGRAM
                                                                  Page 6 of 17
    RELIEF FUNDS AVAILABLE • ALL PAYMENTS DEFERRED FOR 120 DAYS

       Mandatory qualifications to receive Stimulus Relief Funds:
       1) Must be permanent U.S. resident.
       2) Must have valid driver’s license.
       3) Annual Income cannot exceed $91,300.00.

       This COVID-19 Economic Automotive Stimulus Program will include hundreds of quality, clean cars, trucks, vans
       and SUVs from participating dealerships in the area. Bring this notice to the relief temporary 10-day site at 5925 SW
       20th St., Bushnell, FL 33513, across the stree from              and choose any of the available vehicles. Here are a
       couple examples of the more popular vehicles in-stock - with hundreds more available:


         Mercedes-Benz M-Class                                                                                                           Nissan Versa
          $0 down $116 per mo.                                                                            (4)                        $0 down $133 per mo.                                                                        (5)




       • 0% A.P.R. financing for 60 months. A variety of vehicles (cars, trucks, SUVs, etc.) will have 0% A.P.R. financing
       available with little to no money down. (1)
       • All payments will be deferred for 120 days. Do not make a car payment for 120 days/4 months. (2)
       • Receive a $100                Gift Card with every vehicle purchase. Extra funds to be used for any other needs
       you may have during this time. (3)
       • Thousands in Relief Funds with this notice. Receive additional discounts on your vehicle purchase – check the
       enclosed documentation for your funds.


                             Stimulus Temporary 10-Day Relief Site:
                              5925 SW 20th St. • Bushnell, FL 33513
                                Across the street from           !
                                                                                                                                   MAP OF TEMPORARY 10-DAY RELIEF SITE:
     Eligible dates: March 27th thru April 5th, 2020
     Monday–Saturday:
     9:00am until all attendees have been assisted.
     Sunday:
     11:00am until all attendees have been assisted.
     Look for the set-up tents and speak to an event
     representative upon your arrival.

       DATE:			03/25/20
       NOTICE NO:		FB02-021225-096781
       ACCOUNT TYPE:		 COVID-19 STIMULUS (INDIVIDUAL)

(1) 0% APR available on select models for up to 60 months financing subject to lender’s approval with approved credit. (2) No payments for 120 days subject to lender’s approval-with approved credit. Interest accrues from date of purchase. (3)
Receive one (1) $100 gift card to Walmart with any vehicle purchase during the event dates. (4) $0 down, plus tax, title and license/$116 per month example: 2009 Mercedes-Benz M-Class stk#TRA26442 sale price $7,399 72 months at 3.9% APR
with approved credit. (5) $0 down, plus tax, title and license/$133 per month example: 2018 Nissan Versa stk#MAR09694 sale price $8,489 72 months at 3.9% APR with approved credit. New Wave Auto Sales employees and associates, mail house,
associated sponsors or agencies, and their family members and members of same household are ineligible. Addressee must redeem original mail piece in person by close of business on April 5th, 2020. Vehicles are subject to prior sale. Void where
prohibited by law. All offers end April 5th, 2020.
                  Case 2:20-cv-01740-WBV-DMD Document 3-4 Filed 06/16/20 Page 7 of 17
  STIMULUS RELIEF PROGRAM                                                                       021225
  5925 SW 20th St. • Bushnell, FL 33513




  THE SUM
  UP TO:
                THREE THOUSAND THREE HUNDRED
                FORTY-FOUR DOLLARS AND 68/100*************               $ 3,344.68*             DOLLARS



  MEMO:   COVID-19 AUTO STIMULUS
                                                                         M. Taylor
                                                                         AUTHORIZED SIGNATURE



                                    ::002   :12 :021225:503       1132     98::


STIMULUS RELIEF PROGRAM                                                                           021225

Date		Type		Reference		Original Amt.                         Balance Due		Payment
03/25/20 Stimulus Fund BUSHN-021225		3,344.68                0.00			3,344.68




STIMULUS RELIEF PROGRAM				                      week ending 04/05/2020			 3,344.68
                                                                   FOR RECIPIENT’S RECORDS




                                                                                                  021225
                                                                        ENDORSE HERE
Case 2:20-cv-01740-WBV-DMD Document 3-4 Filed 06/16/20 Page 8 of 17




                                                                      DO NOT WRITE, STAMP OR SIGN BELOW THE LINE
                                                                      RESERVED FOR FINANCIAL BANK USE
                                                                                 Document
                                                                                  Original
                                                                       Void where prohibited, certificate has no cash value, non-
                                                                       negotiable certificate. This is not a check. Only valid if
                                                                       presented upon registration. Amount good toward select pre-
                                                                       owned vehicles. Cannot be used in conjunction with any other
                                                                       offers. Expires April 5th, 2020.
Case 2:20-cv-01740-WBV-DMD Document 3-4 Filed 06/16/20 Page 9 of 17




            EXHIBIT B
   Case 2:20-cv-01740-WBV-DMD Document 3-4 Filed 06/16/20 Page 10 of 17




From: David Jeansonne <david@trafficjamevents.com>
Sent: Friday, March 27, 2020 10:12 AM
To: Mike Kastrenakes <mikek@newwaveautosales.com>
Subject: Re: New Wave Bushnell piece for reference

Mike, this is what I do and the piece is legal. If we are going to start watering down the pieces it
won’t work.
And yes we are doing it In Alabama.




David Jeansonne
President
Traffic Jam Events™
a: 2232 Idaho Ave. | Kenner, LA 70062
   Case 2:20-cv-01740-WBV-DMD Document 3-4 Filed 06/16/20 Page 11 of 17


e: david@trafficjamevents.com
w: trafficjamevents.com
m: 504-628-3339
p: 800-922-8109 ext. 201




"We Only Live Once.....But If Done Right, Once Is Enough!!"


      On Mar 27, 2020, at 9:08 AM, Mike Kastrenakes <mikek@newwaveautosales.com>
      wrote:

      ﻿ Thanks. Has this piece been used for any other dealers ?
       Also going forward please email Mike T and I the pieces for approval.
       Thank you.
       Mike.

      Sent from my iPhone


                 On Mar 27, 2020, at 9:43 AM, David Jeansonne
                 <david@trafficjamevents.com> wrote:

             ﻿




                 David Jeansonne
                 President
                 Traffic Jam Events™
                 a: 2232 Idaho Ave. | Kenner, LA 70062
                 e: david@trafficjamevents.com
                 w: trafficjamevents.com
                 m: 504-628-3339
                 p: 800-922-8109 ext. 201




                 "We Only Live Once.....But If Done Right, Once Is Enough!!"

                 Begin forwarded message:

                       From: Justin Brophy <justinb@trafficjamevents.com>
                       Date: March 27, 2020 at 7:41:49 AM CDT
Case 2:20-cv-01740-WBV-DMD Document 3-4 Filed 06/16/20 Page 12 of 17


            To: David Jeansonne <david@trafficjamevents.com>, Chad
            Bullock <chadb@trafficjamevents.com>
            Subject: New Wave Bushnell piece for reference

            ﻿


       <NewWaveBushnell03-27COVIDLetter11-9x12.pdf>
       <NewWaveBushnell03-27COVIDCheck11.pdf>
Case 2:20-cv-01740-WBV-DMD Document 3-4 Filed 06/16/20 Page 13 of 17




             EXHIBIT C
 $30,000 STIMULUS RELIEF CASH GIVEAWAY
                                                                       Case 2:20-cv-01740-WBV-DMD Document 3-4 Filed 06/16/20 Page 14 of 17




                                                                                                                                                                      PULL THE TABS TO SEE IF YOU’VE WON!*
                                                                                                                                                                                                     WON!*




MATCH & WIN!
   IF YOU HAVE A ROW OF
MATCHING SYMBOLS, YOU ARE
                                                                                                                                                                                                                     MATCH
                                                                                                                                                                                  LIFT TO OPEN                                                 LIFT TO OPEN
                                                                                                                                                                                                                     TO WIN




  A GUARANTEED WINNER!*                                                                                                                                                           LIFT TO OPEN
                                                                                                                                                                                                                     MATCH
                                                                                                                                                                                                                     TO WIN
                                                                                                                                                                                                                                               LIFT TO OPEN
 ALL SIX SYMBOLS MUST MATCH ACROSS TO WIN. IF YOU DO NOT HAVE A ROW
          OF MATCHING SYMBOLS– SORRY, YOU ARE NOT A WINNER.




         CALL 1-800-251-1527 NOW!
1.)                                                                                                                                                                               LIFT TO OPEN
                                                                                                                                                                                                                     MATCH
                                                                                                                                                                                                                     TO WIN
                                                                                                                                                                                                                                               LIFT TO OPEN




2.)   OR LOG ON TO MyPrizeStatus.com                                                                                                                                              LIFT TO OPEN
                                                                                                                                                                                                                     MATCH
                                                                                                                                                                                                                     TO WIN
                                                                                                                                                                                                                                               LIFT TO OPEN




  YOUR PIN IS: <CONFCODE>
3.)
                                                                                                                                                                                                SECURITY NUMBER 08281-KFB0320-J14MB
                                                                                                                                                                             THIS IS A REGISTERED AND INSURED PRODUCT. VOID IF ALTERED OR TAMPERED WITH.




 APRIL 10TH THRU 15TH ONLY!   <FIRSTNAME LASTNAME> ZIP <ZIP> WINNING NUMBER <PRIZEBOARD NUMBER>                                                                       Warning: These Contents Are Intended For This Address Only. Postal Privacy Act. Insured Grand Prize Giveaway.




  IF YOU HAVE A ROW OF SYMBOLS THAT MATCHES ONE OF                                                                                                                STIMULUS RELIEF EVENT HOURS:
  THE PRIZE COMBINATIONS BELOW, CALL OR LOG ON AND                                                                                                                    MONDAY–SATURDAY: 9AM UNTIL THE LAST
 SCHEDULE YOUR APPOINTMENT AT NEW WAVE AUTO SALES                                                                                                                              CUSTOMER IS SERVED
        TO FIND OUT WHAT PRIZE YOU HAVE WON!*                                                                                                                     SUNDAY: 11AM UNTIL THE LAST CUSTOMER IS SERVED


   PRIZE
COMBINATIONS
                                                                  OFFICIAL STIMULUS PRIZES                                                                                                            GRA
                                                                                                                                                                                                      PRIZ ND
                                                           $30,000.00 STIMULUS CASH
                                                                                                                                                                                                          E!


                                                           $1,500.00 INSTANT CASH
                                                           $800.00 WALMART GIFT CARD
                                                           ALL–NEW WIRELESS EARPODS PRO W/CHARGING CASE
                                                           $250.00 AMAZON GIFT CARD
           MANDATORY QUALIFICATIONS TO RECEIVE STIMULUS FUNDS BELOW:
           1) MUST BE PERMANENT U.S. RESIDENT. 2) MUST HAVE VALID DRIVER’S LICENSE. 3) ANNUAL INCOME CANNOT EXCEED $91,300.00.


      VALID ONLY AT: NEW WAVE AUTO SALES                                                                                                                          101              STIMULUS RELIEF HEADQUARTERS

                                                                                                                                                                                           NEW WAVE
      8000 PARK BLVD. N. • PINELLAS PARK, FL 33781

      Issued
      To:                 Name:___________________________________________________________________




                                                                                                                                                                                           AUTO SALES
      (Please
      fill in
                          Address:________________________________________________________________
      completely)

                          City, ST Zip:_____________________________________________________________                                                 $ 3,344 68
      Up to the
      Amount of:          three thousand three hundred Forty-four and ***68/100***
      Memo:               AUTOMOTIVE STIMULUS                                                                                                             M. Taylor
                                                                                                                                                                  Pres.              8000 PARK BLVD. N.
                                                                                                                                                                                   PINELLAS PARK, FL 33781
      Void where prohibited, certificate has no cash value, non-negotiable certificate. This is not a check. Only valid if presented upon registration.
      Amount good toward select pre-owned vehicles. Cannot be used in conjunction with any other offers. Expires April 26th, 2020.
   NEW WAVE AUTO SALES
                                                                 Case 2:20-cv-01740-WBV-DMD Document 3-4 Filed 06/16/20 Page 15 of 17

                                                                                                                                                                    URGENT NEWS: STIM
                                                                                                                                                                                               ULUS RELIEF


              STIMULUS
                                                                                                                                                                         FUNDS AND GIVEAWA
                                                                                                                                                                      COMING TO PINELLAS YS
                                                                                                                                                                   MASSIVE AUTOMOTIV
                                                                                                                                                                                    E STIMULUS
                                                                                                                                                                                                  PARK!
                                                                                                                                                             DISCOUNTS WILL BE AV             FUNDS AND SPECIAL
                                                                                                                                                                                 AILABLE AT NEW WAVE




                RELIEF
                                                                                                                                                              THIS STIMULUS MON                       AUTO SALES!
                                                                                                                                                                                  EY IS BEING ALLOCAT
                                                                                                                                                             AUTOMOTIVE INDUSTR                       ED TO THE
                                                                                                                                                                                  Y SO THAT YOU, THE P
                                                                                                                                                                BUY A VEHICLE AT NEV                   UBLIC CAN
                                                                                                                                                                                     ER BEFORE SEEN PRIC
                                                                                                                                                                   DO NOT HESITATE TO                     ES!
                                                                                                                                                                                                                                     BE AT THIS SITE!



    OVER 570 VEHICLES AVAILABLE WITH STIMULUS INCENTIVES - NO OVERNIGHT CAMPING!
                                                                                         TRADE-IN AND TRADE-UP WITH
                                              $6,000 0VER                                                KBB VALUE FOR ALL
                                                                                                          TRADE-INS NOW!                                                                                                                                                                     (3)




 JUST A COUPLE EXAMPLES OF THE MASSIVE STIMULUS RELIEF DISCOUNTS AT THIS EVENT!
   $116
                                    ON
                                   SALE!
                                                                                                                    $133
                                                                                                                                                   ON
                                                                                                                                                  SALE!                                                                                  HUNDREDS
     per mo.                                                                                                           per mo.                                                                                                          MORE IN STOCK
   WITH $0                                                                                                           WITH $0                                                                                                            WITH SPECIAL
   DOWN!              (1)                                                                                            DOWN!               (2)
                                                                                                                                                                                                                                          SAVINGS!
                                   MERCEDES-BENZ M-CLASS                                                                                                              NISSAN VERSA


            100%                                                     credit approval
                                                                                        is our goal!
                                                                                                                                                               slow credit, bad credit, bankruptcy...
                                                                                                                                                                  local bank reps will be on-site!

    STIMULUS RELIEF HEADQUARTERS:
          NEW WAVE AUTO SALES
           8000 PARK BLVD. N.
         PINELLAS PARK, FL 33781

      BONUS 50''
     FLAT SCREEN                                                                                                                     CONGRATULATIONS
     TV GIVEAWAY                                                                                                                  TO JAKEB MCGINNIS, THE
            TO BE HELD SUNDAY, APRIL 26TH AT 3:00PM!                                                        (4)                 LATEST GRAND PRIZE WINNER!

                            STIMULUS RELIEF HEADQUARTERS:
                   8000 PARK BLVD. N. • PINELLAS PARK, FL 33781
  MONDAY–SATURDAY: 9AM UNTIL THE LAST CUSTOMER IS SERVED
      SUNDAY: 11AM UNTIL THE LAST CUSTOMER IS SERVED
(1) $0 down, plus tax, title and license/$116 per month example: 2009 Mercedes-Benz M-Class stk#TRA26442 sale price $7,399 72 months at 3.9% APR with approved credit. (2) $0 down, plus tax, title and license/$133 per month example: 2018 Nissan Versa stk#MAR09694 sale price $8,489 72
months at 3.9% APR with approved credit. (3) Must be presented upon registration. Valid on select pre-owned vehicles model year 2014 or newer and priced $15,000 or higher. (5) Must register and be present to win TV drawing on April 26th, 2020 at 3:00pm. Cannot combine any offers. *If the
winning number on your invitation matches the prize board at the dealership, you have won one (1) of the following prizes: #1 $30,000 Instant Cash 1:300,000 #2 $1,500 Instant Cash 1:300,000 #3 $800 Walmart Gift Card 1:300,000 #4 All-New Wireless Earpods w/Charging Case 299,996:300,000 #5
$250 Amazon Gift Card 1:300,000. All taxes are the responsibility of the prize winner(s). The number that you matched does not give you a choice, but an opportunity to win a prize. Contest begins April 3rd, 2020 and ends May 3rd, 2020. No purchase necessary. Purchase does not increase chance
of winning. Contest open to legal US residents age 18 or older with a valid driver’s license who received an original mail piece via US mail. Participants agree to all contest rules. See dealer for complete contest rules. New Wave Auto Sales employees and associates, mail house, associated sponsors
or agencies, and their family members and members of same household are ineligible. Addressee must redeem original mail piece in person by close of business May 3rd, 2020. Any unclaimed prizes will not be awarded. All photos are for illustration purposes only. Vehicles are subject to prior sale.
Void where prohibited by law. All offers end May 3rd, 2020.
                 <FIRSTNAME LASTNAME>
           Case 2:20-cv-01740-WBV-DMD Document 3-4 Filed 06/16/20 Page 16 of 17

YOU COULD WIN THE $30,000 INSTANT CASH AT THIS STIMULUS RELIEF EVENT! APRIL 14TH THRU 19TH!




$30 , 000
              INSTANT CASH
STIMULUS
GIVEAWAY!
  IF YOUR CODES MATCH,
                                                                    MATCH
                                                                     HERE
                                                                                             74937                         AND
                                                                                                                           WIN!
CALL 1-800-251-1527 OR LOG ON                                        If your code above matches your
 TO MyPrizeStatus.com NOW!                                         below and one of the Prize Combinations, you are a WINNER
                                                                    with a possible $30,000 Instant Cash! Call or log on now and
                                                                  schedule your appointment at New Wave Auto Sales to find out

T H E P RI ZES                                                                        what prize you’ve won!*

                                                                        PULL THE TAB ON YOUR
                                                                     TO REVEAL YOUR 5-DIGIT ELECTRONIC COMBINATION. IF YOUR
             $30,000.00             03563
                                                                      COMBINATION MATCHES THE CODE ABOVE AND ONE OF THE
                                                                    PRIZE COMBINATIONS, YOU ARE A GUARANTEED WINNER WITH A
                                            PRIZE COMBINATIONS:




                INSTANT CASH                                                     POSSIBLE $30,000 INSTANT CASH!*



              $1,500.00             74937
                INSTANT CASH
                                                                                                                        PULL TAB
                                                                                           74937
                $800.00
                                                                                                                           TO
                                                                                                                        ACTIVATE
                                    39207
             WALMART GIFT CARD
              ALL-NEW
        WIRELESS EARPODS PRO        04620
          W/CHARGING CASE                                               APRIL 14TH THRU 19TH ONLY!
                                                                  Mon. – Sat: 9am until the last customer is served!
                $250.00             59081
                                                                    Sun: 11am until the last customer is served!
                                                                   <FIRSTNAME LASTNAME> ZIP <ZIPCODE> WINNING NUMBER <PRIZEBOARD NUMBER>
              AMAZON GIFT CARD
  <FIRSTNAME>, IF YOUR CODES MATCH
ABOVE YOU ARE A GUARANTEED WINNER!*                 STIMULUS RELIEF HEADQUARTERS:
CALL 1-800-251-1527 NOW!                                          NEW WAVE AUTO SALES
OR LOG ON TO MyPrizeStatus.com
      YOUR PIN IS:
                                                                    8000 PARK BLVD. N.
      <CONFCODE>                                                  PINELLAS PARK, FL 33781
                             PINELLAS PARK STIMULUS RELIEF SITE
                                  Case 2:20-cv-01740-WBV-DMD Document 3-4 Filed 06/16/20 Page 17 of 17



         CONGRATULATIONS TO
          JAKEB MCGINNIS, THE
                                                                                                                                                  STIMULUS RELIEF HEADQUARTERS:
      LATEST GRAND PRIZE WINNER!                                                                                                           8000 PARK BLVD. N. • PINELLAS PARK, FL 33781
        SPECIAL STIMULUS RELIEF SAVINGS AVAILABLE!
                          LIMIT TWO (2) VEHICLES PER HOUSEHOLD AT THIS EVENT!
    MAKE NO PAYMENTS FOR                                                                                                               BONUS 50'' BIG
      120 DAYS
         ALL PAYMENTS DEFERRED!
                                                                                                                    (3)
                                                                                                                                     SCREEN TV GIVEAWAY
                                                                                                                                       TO BE HELD SUNDAY, APRIL 26TH AT 3:00PM (5)



                                                                                                                                           WE ARE GOING TO GIVE
       0% APR            AVAILABLE INSTANTLY!
                                                                                                             (4)
                                                                                                                                           YOU WHAT YOUR CAR IS
                                                                                                                                             ACTUALLY WORTH!

                                                     116    $
                                                                                                                                                                                                                                          ON
                                                                                                                                                                                                                                         SALE!
    PAYMENTS                                                                                                              PER                     WITH $0
    FOR ONLY                                                                                                              MO.              (1)
                                                                                                                                                   DOWN
               TO TAKE HOME THIS MERCEDES-BENZ M-CLASS!
          OR PAY
           JUST
                                                  $
                                                    133
            GOING ON NOW, TO BRING HOME THIS NISSAN VERSA!
                                                                                                                   PER
                                                                                                                   MO.               (2)
                                                                                                                                                 WITH $0
                                                                                                                                                  DOWN
                                                                                                                                                                                                                                          ON
                                                                                                                                                                                                                                         SALE!




MANDATORY QUALIFICATIONS TO RECEIVE EARLY COVID-19 STIMULUS FUNDS BELOW:
1) MUST BE PERMANENT U.S. RESIDENT. 2) MUST HAVE VALID DRIVER’S LICENSE. 3) ANNUAL INCOME CANNOT EXCEED $91,300.00.

   VALID ONLY AT: NEW WAVE AUTO SALES                                                                                                                      101             STIMULUS RELIEF HEADQUARTERS:
                                                                                                                                                                                        NEW WAVE
   8000 PARK BLVD. N. • PINELLAS PARK, FL 33781
   Issued            Name:___________________________________________________________________
   To:




                                                                                                                                                                                        AUTO SALES
   (please
   fill in           Address:________________________________________________________________                                     $3,400.00 MAXIMUM PAYOUT
   completely)
                     City, ST Zip:_____________________________________________________________
                                                                                                                          $ 3,344. 68
   Up to the


                                                                                                                                                                             8000 PARK BLVD. N.
   Amount of: three thousand three hundred forty-four and ***68/100***
   Memo:             AUTO STIMULUS relief                                                                                            M. Taylor

                                                                                                                                                                           PINELLAS PARK, FL 33781
                                                                                                                          Pres.
    Void where prohibited, certificate has no cash value, non-negotiable certificate. This is not a check.
    Only valid if presented upon registration. Amount good toward select pre-owned vehicles. Cannot be                    AUTHORIZED SIGNATURE
                      used in conjunction with any other offers. Expires April 26th, 2020.                         - VOID IF DUPLICATED • NOT A CHECK -




 MON.–SAT: 9AM UNTIL THE LAST CUSTOMER IS SERVED • SUN: 11AM UNTIL THE LAST CUSTOMER IS SERVED
(1) $0 down, plus tax, title and license/$116 per month example: 2009 Mercedes-Benz M-Class stk#TRA26442 sale price $7,399 72 months at 3.9% APR with approved credit. (2) $0 down, plus tax, title and license/$133 per month example: 2018
Nissan Versa stk#MAR09694 sale price $8,489 72 months at 3.9% APR with approved credit. (3) No payments for 120 days subject to lender’s approval with approved credit. Interest accrues from date of purchase. (4) 0% APR financing available on
select vehicles with approved credit-subject to lender’s approval. (5) Must register and be present to win TV drawing on April 26th, 2020 at 3:00pm. Cannot combine any offers. *If the winning number on your invitation matches the prize board at
the dealership, you have won one (1) of the following prizes: #1 $30,000 Instant Cash 1:300,000 #2 $1,500 Instant Cash 1:300,000 #3 $800 Walmart Gift Card 1:300,000 #4 All-New Wireless Earpods w/Charging Case 299,996:300,000 #5 $250 Amazon
Gift Card 1:300,000. All taxes are the responsibility of the prize winner(s). The number that you matched does not give you a choice, but an opportunity to win a prize. Contest begins April 3rd, 2020 and ends May 3rd, 2020. No purchase necessary.
Purchase does not increase chance of winning. Contest open to legal US residents age 18 or older with a valid driver’s license who received an original mail piece via US mail. Participants agree to all contest rules. See dealer for complete contest
rules. New Wave Auto Sales employees and associates, mail house, associated sponsors or agencies, and their family members and members of same household are ineligible. Addressee must redeem original mail piece in person by close of
business May 3rd, 2020. Any unclaimed prizes will not be awarded. All photos are for illustration purposes only. Vehicles are subject to prior sale. Void where prohibited by law. All offers end May 3rd, 2020.
                                                    Batteries are included in attached Combination Box™ device and must be disposed of properly per state regulations.
